Title: From Thomas Jefferson to Benjamin Harrison, 7 May 1784
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
Annapolis May 7. 1784.

The duty of correspondence for the Month being devolved on me, and no authentic intelligence from abroad having been received, I have it in my power to communicate to you only what we get through the channel of the public papers. The inclosed will present to you some of the late debates of the H. of Commons, their addresses to the king and his answers. These seem to exclude the prospect of accomodation. In my last I inclosed you a copy of the estimate and requisitions for the year, and the act for the division  of the Western country as they had ultimately passed Congress. Since that, the resolutions have been passed which have been forwarded to you by the President recommending to the legislatures to invest Congress with certain powers in some cases of commerce. The principles on which treaties of commerce are to be formed with foreign powers, occupy the attention of Congress at this time. There will then remain for discussion before their adjournment 1. the opening of their land office; 2. Indian affairs; 3. the Western posts; 4. a proposed arrangement of the treasury on the resignation of Mr. Morris which is expected; and 5. a definition of the powers of the Committee of the states.
In your favour of the 23d. of Apr. you ask at what rate the Loan-office debt is to be discharged? The resolutions of June 28. 1780 which fix the rate of depreciation, declare that the principal of the loans shall be discharged in Spanish dollars according to those rates.
We have had information of the adoption of the impost by every state except Georgia, N. Carolina, New York, Connecticut and Rhodeisland. From the three first there is no reason to apprehend any opposition. Connecticut declares itself opposed unless the Commutation can be separated from it. The firmness of Congress on this head will exclude her from every hope of that, and I am informed it is probably she will yeild that point and adopt the measure. I have frequently heard the gentleman of Rhodeisland, to whom the opposition of that state has been generally imputed, declare that Rhodeisland would never come into the measure of the impost as long as any other state would hold off; that if every other acceded however, she would not solely oppose the will of the whole union, but in that case would yeild. The probability therefore is that the measure will get through all the legislatures in the course of this summer.
The letter to Mr. Barclay shall be taken care of. I have the honor to be with much respect & esteem your Excellency’s Most obedt. & most humble servt.,

Th: Jefferson

